Citation Nr: 0024716	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether or not the appellant's request for waiver of recovery 
of an overpayment of Department of Veterans Affairs (VA) 
improved pension benefits in the amount of $1,614 was timely 
and, if so, whether a waiver of recovery of the overpayment 
at issue is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1949 to July 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Newark, New Jersey.  


REMAND

The veteran was notified in September and October 1992 that 
his improved pension benefits were being terminated because 
his family income exceeded the statutory limit due to his 
wife's wage income.  In the October 1992 letter, it was 
indicated that an overpayment had been created.  The Board is 
cognizant of the fact that the veteran should have been 
separately notified around that time by the Debt Management 
Center of the exact amount of the overpayment and that he had 
180 days to request a waiver thereof.  There is no copy in 
the claims file of the original notification letter.  
Currently, the Committee has denied the veteran's request for 
a waiver of the recovery of the overpayment at issue on the 
basis that the veteran's request for waiver was not timely 
filed.  As such, the Board finds that a copy of this original 
letter should be associated by the RO with the claims file.

In addition, according to the veteran, when he testified at a 
June 1993 hearing (as to an issue no longer on appeal), he 
was told by the hearing officer that the issue of waiver had 
been resolved in his favor.  The June 1993 hearing transcript 
does not reflect this conversation/agreement.  However, 
copies of a November 1993 letter from the Debt Management 
Center reflect a typed notation at the bottom under "PAYMENT 
REMITTANCE" that the $1,614 debt had been voided.  However, 
it is unclear if the veteran himself or some other person 
made this notification since the letter above was requesting 
full payment of the debt.  Given the content of the veteran's 
assertions, the RO should address whether any agreement was 
made to cancel the veteran's debt or make any other 
arrangement at the June 1993 hearing.  

Accordingly, the Board finds that the aforementioned matters 
must be resolved prior to appellate review.  Accordingly, 
this matter is Remanded for the following action:

1.  The RO should associate with the 
claims file a copy of the original 
notification letter from the Debt 
Management Center notifying the veteran 
of the amount of the debt and the time 
limits for requesting a waiver thereof.  
If the RO is unable to locate this 
letter, the RO should so state and 
provide the reasons why.  

2.  The RO should clarify whether or not 
any agreement was made by the hearing 
officer and the veteran at a June 1993 
hearing at the RO with regard to voiding 
the veteran's debt.  The RO should also 
address the notation at the bottom of a 
November 1993 letter from the Debt 
Management Center under "PAYMENT 
REMITTANCE" that the $1,614 debt had 
been voided as it is unclear if the 
veteran himself or some other person made 
this notification since the letter above 
was requesting full payment of the debt.  

3.  The Committee should determine 
whether or not the veteran's request for 
waiver of recovery of an overpayment of 
improved pension benefits in the amount 
of $1,614 was timely taking into 
consideration whether or not the original 
notification letter can be located.  If 
the RO is not able to locate that letter 
and it is determined that it was not sent 
to the veteran or it cannot be determined 
whether or not it was sent to the 
veteran, the Committee should 
readjudicate whether a waiver of recovery 
of the overpayment at issue is warranted 
on the merits.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




